Citation Nr: 1444424	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  05-07 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to entitlement to Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty in the United States Marine Corps from February 1976 to August 1979, when he was given a bad conduct discharge.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In February 2007, the Board issued a decision that denied the benefits sought on appeal.  The appellant then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a March 2008 Order, the Court vacated the February 2007 Board decision and remanded the matter to the Board for development consistent with the parties' December 2007 Joint Motion for Remand (Joint Motion).  

The Board subsequently denied the appellant's claim in a decision issued in April 2009.  The appellant appealed the Board's April 2009 decision to the Court, and in a September 2010 Order, the Court vacated the April 2009 Board decision and remanded the matter to the Board for development consistent with the parties' September 2010 Joint Motion.  The Board then remanded the case for additional development in February 2011. 

Thereafter, the Board denied the appellant's claim in a decision issued in December 2011.  The appellant then appealed the Board's December 2011 decision to the Court.  In a July 2013 Memorandum decision, the Court vacated the Board's decision and remanded the case for re-adjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a).  The Board then remanded the case for additional development in February 2014.

There is no paper claims file associated with the claim - only an electronic file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It is unclear why this case has been returned to the Board for appellate review as no action whatsoever has been taken by the AOJ in relation to the February 2014 remand directives.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Carry out the nine directives of the February 2014 Board remand.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

